UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1811


MARGUERITE E. EDWARDS,

                Plaintiff - Appellant,

          v.

THOMAS J. VILSAK, Secretary US Department      of Agriculture
Animal and Plant Health Inspection Service,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-01823-DKC)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marguerite E. Edwards, Appellant Pro Se.       Jane Elizabeth
Andersen, OFFICE OF THE UNITED STATES ATTORNEY, Jakarra Jenise
Jones, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marguerite E. Edwards appeals the district court’s order

granting summary judgment to Defendant in her civil action under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e   to    2000e-17       (2012),      and     the   Age     Discrimination     in

Employment      Act    of    1967,    as     amended,      29    U.S.C.A.    §§ 621-34

(West 2008 & Supp. 2016).             We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated     by     the       district        court.          Edwards     v.     Vilsak,

No. 8:15-cv-01823-DKC (D. Md. July 7, 2016).                        We dispense with

oral   argument       because      the     facts   and     legal    contentions      are

adequately      presented     in     the    materials      before    this    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2